Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (the “Agreement”) is dated as of December 13, 2005,
and is made by and between SIRVA, Inc., a Delaware corporation (the “Company”),
and J. Michael Kirksey (“Executive”).

 

W I T N E S S E T H:

 

WHEREAS, the Company desires to employ Executive as a Senior Vice President and
its Chief Financial Officer, and Executive desires to accept such employment, in
each case, on the terms and conditions set forth herein.

 

NOW, THEREFORE, in consideration of the forgoing premises and the mutual
covenants and promises contained herein, and for other good and valuable
consideration, the Company and Executive hereby agree as follows:

 


1.             AGREEMENT TO EMPLOY; NO CONFLICTS.

 

Upon the terms and subject to the conditions of this Agreement, the Company
hereby agrees to employ Executive, and Executive hereby accepts such employment
with the Company.  Executive represents that (i) Executive is entering into this
Agreement voluntarily, and that Executive’s employment hereunder and compliance
with the terms and conditions hereof will not conflict with or result in the
breach by him of any agreement to which he is a party or by which Executive may
be bound, (ii) Executive has not violated, and in connection with his employment
with the Company will not violate, any non-competition, non-solicitation, or
other similar covenant or agreement by which Executive is or may be bound and
(iii) in connection with Executive’s employment by the Company, Executive will
not use any confidential or proprietary information Executive may have obtained
in connection with Executive’s employment by any prior employer.  By the date
hereof, Executive shall have executed and delivered to the Company the
Confidentiality, Proprietary Rights & Non-Solicitation Agreement (the
“Confidentiality Agreement”) that Executive previously received.

 


2.             TERM; POSITION AND RESPONSIBILITIES.

 


(A)           TERM.  UNLESS EXECUTIVE’S EMPLOYMENT SHALL SOONER TERMINATE
PURSUANT TO SECTION 7, THE COMPANY SHALL EMPLOY EXECUTIVE FOR A TERM COMMENCING
ON THE DATE HEREOF (THE “COMMENCEMENT DATE”) AND ENDING ON THE SECOND
ANNIVERSARY THEREOF (THE “INITIAL TERM”).  EFFECTIVE UPON THE EXPIRATION OF THE
INITIAL TERM AND OF EACH ADDITIONAL TERM (AS DEFINED BELOW), EXECUTIVE’S
EMPLOYMENT HEREUNDER SHALL BE DEEMED TO BE AUTOMATICALLY EXTENDED, UPON THE SAME
TERMS AND CONDITIONS, FOR AN ADDITIONAL PERIOD OF ONE YEAR (EACH, AN “ADDITIONAL
TERM”), IN EACH SUCH CASE, COMMENCING UPON THE EXPIRATION OF THE INITIAL TERM OR
THE THEN CURRENT ADDITIONAL TERM, AS THE CASE MAY BE, UNLESS, AT LEAST 90 DAYS
PRIOR TO THE EXPIRATION OF THE INITIAL TERM OR SUCH ADDITIONAL

 

--------------------------------------------------------------------------------


 


TERM, THE COMPANY OR EXECUTIVE, AS THE CASE MAY BE, SHALL HAVE NOTIFIED THE
OTHER PARTY HERETO IN WRITING THAT SUCH EXTENSION SHALL NOT TAKE EFFECT.  THE
PERIOD DURING WHICH EXECUTIVE IS EMPLOYED PURSUANT TO THIS AGREEMENT, INCLUDING
ANY EXTENSION THEREOF IN ACCORDANCE WITH THE PRECEDING SENTENCE, SHALL BE
REFERRED TO AS THE “EMPLOYMENT PERIOD.”


 


(B)           POSITION AND RESPONSIBILITIES.  DURING THE EMPLOYMENT PERIOD,
EXECUTIVE SHALL SERVE AS SENIOR VICE PRESIDENT AND CHIEF FINANCIAL OFFICER OF
THE COMPANY, AND REPORT DIRECTLY TO THE CHIEF EXECUTIVE OFFICER OF THE COMPANY
(OR TO SUCH OTHER PERSON OR CORPORATE BODY AS CIRCUMSTANCES MAY REQUIRE). 
EXECUTIVE SHALL HAVE SUCH DUTIES AND RESPONSIBILITIES AS ARE CUSTOMARILY
ASSIGNED TO INDIVIDUALS SERVING IN SUCH POSITION, AND SUCH OTHER DUTIES
CONSISTENT WITH EXECUTIVE’S TITLE AND POSITION AS THE BOARD OF DIRECTORS OF THE
COMPANY (THE “BOARD”) SPECIFIES FROM TIME TO TIME, INCLUDING PRIMARY
RESPONSIBILITY FOR THE COMPANY’S GLOBAL FINANCE, INFORMATION TECHNOLOGY AND
PURCHASING FUNCTIONS.  EXECUTIVE SHALL DEVOTE ALL OF EXECUTIVE’S SKILL,
KNOWLEDGE AND BUSINESS TIME TO THE CONSCIENTIOUS PERFORMANCE OF SUCH DUTIES AND
RESPONSIBILITIES, EXCEPT FOR VACATION TIME AS SET FORTH IN SECTION 6(C), ABSENCE
FOR SICKNESS OR SIMILAR DISABILITY AND TIME SPENT PERFORMING SERVICES FOR ANY
FOR-PROFIT BUSINESS, CHARITABLE, RELIGIOUS OR COMMUNITY ORGANIZATIONS (WHICH
SUCH ORGANIZATION OR ORGANIZATIONS SHALL BE SUBJECT TO PRIOR APPROVAL BY THE
BOARD (OR ITS DESIGNEE) IN ITS SOLE DISCRETION), SO LONG AS SUCH SERVICES DO
NOT, INDIVIDUALLY OR IN THE AGGREGATE, MATERIALLY INTERFERE WITH THE PERFORMANCE
OF EXECUTIVE’S DUTIES HEREUNDER.


 


3.             BASE SALARY.


 

As compensation for the services to be performed by Executive during the
Employment Period, the Company shall pay Executive a base salary at an
annualized rate of $450,000, payable in periodic installments in accordance with
the Company’s regular payroll practices (but no less frequently than monthly). 
The Compensation Committee of the Board (the “Compensation Committee”) shall
review Executive’s base salary annually during the Employment Period and, in its
sole discretion, may increase (but not decrease) such base salary from time to
time.  The annual base salary payable to Executive under this Section 3, as the
same may be increased from time to time, shall hereinafter be referred to as the
“Base Salary.”

 


4.             INCENTIVE COMPENSATION.


 


(A)           MANAGEMENT INCENTIVE PLAN.  FOR EACH FULL FISCAL YEAR OF THE
COMPANY THAT BEGINS DURING THE EMPLOYMENT PERIOD, EXECUTIVE SHALL BE ENTITLED TO
PARTICIPATE IN THE COMPANY’S MANAGEMENT INCENTIVE PLAN (AS AMENDED, THE “MIP”)
IN ACCORDANCE WITH THE TERMS AND CONDITIONS OF THE MIP AND ON A BASIS THAT IS
COMMENSURATE WITH EXECUTIVE’S POSITION AND DUTIES WITH THE COMPANY.  FOR EACH
SUCH FISCAL YEAR, EXECUTIVE SHALL HAVE AN ANNUAL BONUS OPPORTUNITY OF NOT LESS
THAN 80% OF BASE SALARY.  FOR THE COMPANY’S 2005 FISCAL YEAR, EXECUTIVE SHALL
RECEIVE A GUARANTEED CASH BONUS EQUAL TO $150,000, WHICH SHALL BE PAID AT THE
SAME TIME AS OTHER SENIOR EXECUTIVES OF THE COMPANY WOULD BE

 

2

--------------------------------------------------------------------------------


 


ENTITLED TO RECEIVE BONUSES, IF ANY, PURSUANT TO THE MIP.  FOR THE COMPANY’S
2006 FISCAL YEAR, EXECUTIVE’S ANNUAL 80% BONUS OPPORTUNITY SHALL BE EVALUATED
BASED ON THE EXTENT TO WHICH CERTAIN PERFORMANCE TARGETS (WHICH WILL BE
DETERMINED BY DECEMBER 31, 2005) HAVE BEEN ACHIEVED.  NOTWITHSTANDING ANYTHING
TO THE CONTRARY CONTAINED IN THIS SECTION 4(A) OR THE MIP, AND EXCEPT AS
OTHERWISE PROVIDED IN SECTION 7, EXECUTIVE SHALL BE ENTITLED TO RECEIVE A BONUS
FOR ANY GIVEN FISCAL YEAR PURSUANT TO THIS SECTION 4(A) OR THE MIP ONLY IF
EXECUTIVE IS EMPLOYED ON THE DATE BONUSES ARE PAID TO SENIOR EXECUTIVES OF THE
COMPANY.


 


(B)           EQUITY COMPENSATION.


 


(I)            STOCK OPTIONS.  SUBJECT TO THE APPROVAL OF THE COMPENSATION
COMMITTEE, AND APPLICABLE LAW, RULES AND REGULATIONS TO WHICH THE COMPANY IS
SUBJECT, EXECUTIVE WILL BE GRANTED A NON-QUALIFIED STOCK OPTION (THE “OPTION”)
TO PURCHASE 200,000 SHARES OF THE COMPANY’S COMMON STOCK AS SOON AS REASONABLY
PRACTICABLE FOLLOWING THE COMMENCEMENT DATE.  THE OPTION SHALL BE ISSUED IN
ACCORDANCE WITH, AND SUBJECT TO, THE TERMS AND CONDITIONS OF THE SIRVA, INC.
OMNIBUS STOCK INCENTIVE PLAN (AS AMENDED, THE “PLAN”), AND WILL BE EVIDENCED BY
A STOCK OPTION AGREEMENT ENTERED INTO BY AND BETWEEN THE COMPANY AND EXECUTIVE. 
THE OPTION WILL VEST AND BECOME EXERCISABLE IN FOUR EQUAL INSTALLMENTS BEGINNING
ON THE FIRST ANNIVERSARY OF THE GRANT DATE, AND OTHERWISE IN ACCORDANCE WITH,
AND SUBJECT TO, THE PLAN AND APPLICABLE OPTION AGREEMENT.


 


(II)           RESTRICTED STOCK.  SUBJECT TO THE APPROVAL OF THE COMPENSATION
COMMITTEE, AND APPLICABLE LAW, RULES AND REGULATIONS TO WHICH THE COMPANY IS
SUBJECT, EXECUTIVE WILL BE GRANTED 60,000 SHARES (THE “RESTRICTED STOCK”) OF THE
COMPANY’S COMMON STOCK AS SOON AS REASONABLY PRACTICABLE FOLLOWING THE
COMMENCEMENT DATE.  THE RESTRICTED STOCK SHALL BE ISSUED IN ACCORDANCE WITH, AND
SUBJECT TO, THE TERMS AND CONDITIONS OF THE PLAN, AND WILL BE EVIDENCED BY A
RESTRICTED STOCK AGREEMENT ENTERED INTO BY AND BETWEEN THE COMPANY AND
EXECUTIVE.  THE RESTRICTED STOCK WILL VEST IN FIVE EQUAL INSTALLMENTS BEGINNING
ON THE FIRST ANNIVERSARY OF THE GRANT DATE, AND OTHERWISE IN ACCORDANCE WITH,
AND SUBJECT TO, THE PLAN AND APPLICABLE RESTRICTED STOCK AGREEMENT.


 


5.             EMPLOYEE BENEFITS.


 

During the Employment Period, Executive shall be entitled to participate in any
tax-qualified defined contribution plan, all insurance programs, and all medical
and other health and welfare benefit plans, in each case, maintained by the
Company for its senior executives on terms and conditions set forth in such
plans (as amended from time to time).

 


6.             PERQUISITES AND EXPENSES.


 


(A)           GENERALLY.  DURING THE EMPLOYMENT PERIOD AND SUBJECT TO THE
EXPENSE POLICY (AS DEFINED BELOW), THE COMPANY SHALL PAY FOR OR REIMBURSE
EXECUTIVE FOR THE COST OF AN

 

3

--------------------------------------------------------------------------------


 


AUTOMOBILE (INCLUDING MAINTENANCE), WHICH SHALL NOT EXCEED $12,000 IN ANY
CALENDAR YEAR.  EXECUTIVE WILL BE GROSSED-UP FOR ANY INCOME TAXES IMPOSED AS A
RESULT OF EXECUTIVE’S USE OF SUCH AUTOMOBILE DURING THE EMPLOYMENT PERIOD, USING
ACTUAL INCOME TAX RATES APPLICABLE TO EXECUTIVE FOR THE APPLICABLE CALENDAR
YEAR, WHICH SHALL BE PAYABLE IN ACCORDANCE WITH THE COMPANY’S POLICIES IN EFFECT
FROM TIME TO TIME.  DURING THE EMPLOYMENT PERIOD, EXECUTIVE SHALL BE ENTITLED TO
PARTICIPATE IN ALL OTHER PERQUISITE PROGRAMS MAINTAINED BY THE COMPANY FROM TIME
TO TIME FOR ITS SENIOR EXECUTIVES, ON A BASIS THAT IS COMMENSURATE WITH
EXECUTIVE’S POSITION AND DUTIES WITH THE COMPANY HEREUNDER, AND ON THE TERMS AND
CONDITIONS THEN PREVAILING UNDER SUCH PROGRAMS, INCLUDING TIER I EXECUTIVE
RELOCATION BENEFITS, THE AYCO FINANCIAL PLANNING PACKAGE AND UP TO $1,500 FOR AN
ANNUAL EXECUTIVE PHYSICAL.  AS SOON AS REASONABLY PRACTICABLE AFTER THE
COMMENCEMENT DATE, BUT IN NO EVENT LATER THAN 30 DAYS AFTER SUCH DATE, EXECUTIVE
SHALL ALSO RECEIVE A LUMP SUM PAYMENT IN CASH OF $70,000 TO COVER EXECUTIVE’S
MOVING EXPENSES, WHICH SHALL BE GROSSED-UP FOR ANY INCOME TAXES, USING ACTUAL
INCOME TAX RATES APPLICABLE TO EXECUTIVE FOR THE CALENDAR YEAR OF PAYMENT.


 


(B)           BUSINESS TRAVEL, LODGING, ETC.  THE COMPANY SHALL REIMBURSE
EXECUTIVE FOR REASONABLE TRAVEL, LODGING, MEAL AND OTHER REASONABLE EXPENSES
INCURRED BY EXECUTIVE IN CONNECTION WITH EXECUTIVE’S PERFORMANCE OF SERVICES
HEREUNDER UPON SUBMISSION OF EVIDENCE, SATISFACTORY TO THE COMPANY, OF THE
INCURRENCE AND PURPOSE OF EACH SUCH EXPENSE AND OTHERWISE IN ACCORDANCE WITH THE
COMPANY’S EXPENSE SUBSTANTIATION POLICY APPLICABLE TO ITS SENIOR EXECUTIVES AS
IN EFFECT FROM TIME TO TIME (THE “EXPENSE POLICY”).


 


(C)           VACATION.  DURING THE EMPLOYMENT PERIOD, EXECUTIVE SHALL BE
ENTITLED TO FOUR WEEKS OF PAID VACATION PER CALENDAR YEAR, WITHOUT CARRYOVER
ACCUMULATION, WHICH SHALL ACCRUE IN EQUAL INSTALLMENTS ON A MONTHLY BASIS.


 


7.             TERMINATION OF EMPLOYMENT.


 


(A)           TERMINATION DUE TO DEATH, DISABILITY.  IN THE EVENT THAT
EXECUTIVE’S EMPLOYMENT HEREUNDER TERMINATES DUE TO EXECUTIVE’S DEATH OR IS
TERMINATED BY THE COMPANY DUE TO EXECUTIVE’S DISABILITY, EXECUTIVE SHALL BE
ENTITLED TO RECEIVE ONLY THE PAYMENTS OR BENEFITS SPECIFIED IN SECTION 7(F)(I). 
FOR PURPOSES OF THIS AGREEMENT, “DISABILITY” SHALL HAVE THE SAME MEANING GIVEN
TO SUCH TERM IN THE COMPANY’S LONG-TERM DISABILITY PLAN.


 


(B)           TERMINATION BY THE COMPANY.  THE COMPANY MAY TERMINATE EXECUTIVE’S
EMPLOYMENT WITH THE COMPANY WITH OR WITHOUT CAUSE.  “CAUSE” SHALL MEAN
(I) EXECUTIVE’S WILLFUL FAILURE TO SUBSTANTIALLY PERFORM EXECUTIVE’S DUTIES
HEREUNDER (OTHER THAN ANY SUCH FAILURE DUE TO EXECUTIVE’S PHYSICAL OR MENTAL
ILLNESS) AFTER AT LEAST 30 DAYS’ WRITTEN NOTICE TO EXECUTIVE SPECIFYING SUCH
FAILURE IN REASONABLE DETAIL, AND EXECUTIVE’S FAILURE TO CURE SUCH FAILURE,
(II) EXECUTIVE’S ENGAGING IN MISCONDUCT THAT HAS CAUSED OR IS REASONABLY
EXPECTED TO RESULT IN MATERIAL INJURY TO THE COMPANY OR ANY OF ITS AFFILIATES OR
ANY OF THEIR INTERESTS, (III) EXECUTIVE’S BREACH OF ANY FIDUCIARY DUTY OWED TO,
OR FRAUD WITH

 

4

--------------------------------------------------------------------------------


 


RESPECT TO, THE COMPANY OR ANY OF ITS AFFILIATES, (IV) EXECUTIVE’S INDICTMENT
FOR OR CONVICTION OF, OR ENTERING A PLEA OF GUILTY OR NOLO CONTENDERE TO, A
FELONY OR OTHER SERIOUS CRIME AND (V) EXECUTIVE’S MATERIAL BREACH OF ANY OF
EXECUTIVE’S OBLIGATIONS HEREUNDER, UNDER ANY OTHER WRITTEN AGREEMENT OR COVENANT
WITH THE COMPANY (INCLUDING, WITHOUT LIMITATION, THE CONFIDENTIALITY AGREEMENT),
OR UNDER ANY WRITTEN POLICY, PROGRAM OR CODE OF THE COMPANY.


 


(C)           TERMINATION BY EXECUTIVE.   EXECUTIVE MAY TERMINATE HIS EMPLOYMENT
WITH THE COMPANY WITH OR WITHOUT GOOD REASON.  “GOOD REASON” SHALL MEAN A
TERMINATION BY EXECUTIVE OF EXECUTIVE’S EMPLOYMENT WITH THE COMPANY, BY WRITTEN
NOTICE TO THE COMPANY SPECIFYING IN REASONABLE DETAIL THE CIRCUMSTANCES CLAIMED
TO PROVIDE THE BASIS FOR SUCH TERMINATION, WITHIN 30 DAYS FOLLOWING THE
OCCURRENCE, WITHOUT EXECUTIVE’S CONSENT, OF ANY OF THE FOLLOWING EVENTS AND THE
FAILURE OF THE COMPANY TO CORRECT THE CIRCUMSTANCES SET FORTH IN EXECUTIVE’S
WRITTEN NOTICE WITHIN 30 DAYS OF RECEIPT OF SUCH NOTICE:  (I) THE ASSIGNMENT TO
EXECUTIVE OF DUTIES THAT ARE SIGNIFICANTLY DIFFERENT FROM, AND THAT RESULT IN A
SUBSTANTIAL AND SUSTAINED DIMINUTION OF DUTIES THAT EXECUTIVE IS TO ASSUME ON
THE COMMENCEMENT DATE, (II) A REDUCTION IN THE RATE OF EXECUTIVE’S BASE SALARY
AND (III) THE COMPANY’S MATERIAL BREACH OF ANY OF ITS OBLIGATIONS HEREUNDER.


 


(D)           NOTICE OF TERMINATION.  ANY TERMINATION OF EXECUTIVE’S EMPLOYMENT
BY THE COMPANY PURSUANT TO SECTION 7(A) OR 7(B), OR BY EXECUTIVE PURSUANT TO
SECTION 7(B), SHALL BE COMMUNICATED BY A WRITTEN NOTICE OF TERMINATION ADDRESSED
TO THE OTHER PARTY TO THIS AGREEMENT.  A “NOTICE OF TERMINATION” SHALL MEAN A
NOTICE STATING THAT EXECUTIVE’S EMPLOYMENT WITH THE COMPANY HAS BEEN OR WILL BE
TERMINATED AND THE SPECIFIC PROVISIONS OF THIS SECTION 7 UNDER WHICH SUCH
TERMINATION IS BEING EFFECTED.


 


(E)           DATE OF TERMINATION.  AS USED IN THIS AGREEMENT, THE TERM “DATE OF
TERMINATION” SHALL MEAN (I) IF EXECUTIVE’S EMPLOYMENT IS TERMINATED BY
EXECUTIVE’S DEATH, THE DATE OF EXECUTIVE’S DEATH, AND (II) IF EXECUTIVE’S
EMPLOYMENT IS TERMINATED FOR ANY OTHER REASON, THE LATEST OF THE DATE ON WHICH
NOTICE OF TERMINATION IS GIVEN, THE DATE OF TERMINATION SPECIFIED IN SUCH NOTICE
AND THE DATE ANY APPLICABLE CORRECTION PERIOD ENDS, PROVIDED THAT IF EXECUTIVE’S
EMPLOYMENT WITH THE COMPANY IS TERMINATED BY EXECUTIVE WITHOUT GOOD REASON, THE
DATE THAT IS 90 DAYS AFTER THE DATE ON WHICH NOTICE OF TERMINATION IS GIVEN AS
CONTEMPLATED BY SECTION 7(D) OR, IF NO SUCH NOTICE IS GIVEN, 90 DAYS AFTER THE
DATE OF TERMINATION OF EMPLOYMENT.


 


(F)            PAYMENTS UPON CERTAIN TERMINATIONS.


 


(I)            TERMINATION DUE TO DEATH OR DISABILITY.  IF EXECUTIVE’S
EMPLOYMENT SHALL TERMINATE DUE TO EXECUTIVE’S DEATH OR IF THE COMPANY TERMINATES
EXECUTIVE’S EMPLOYMENT DUE TO DISABILITY, IN EACH CASE, DURING THE EMPLOYMENT
PERIOD, THE COMPANY SHALL PAY TO EXECUTIVE (OR, FOLLOWING EXECUTIVE’S DEATH,
EXECUTIVE’S BENEFICIARIES):

 

5

--------------------------------------------------------------------------------


 

(A)          ANY ACCRUED AND UNPAID BASE SALARY AND VACATION EARNED THROUGH THE
DATE OF TERMINATION (THE “ACCRUED OBLIGATIONS”), ON THE TENTH DAY AFTER THE DATE
OF TERMINATION (OR, IF SUCH DAY IS NOT A BUSINESS DAY, THE NEXT BUSINESS DAY
AFTER SUCH DAY), PLUS

 

(B)           A CASH PAYMENT (THE “PRO-RATA BONUS”) EQUAL TO A PRO RATA PORTION
OF EXECUTIVE’S ANNUAL BONUS OPPORTUNITY UNDER THE MIP FOR THE FISCAL YEAR OF THE
COMPANY THAT INCLUDES THE DATE OF TERMINATION, BASED ON COMPANY PERFORMANCE
THROUGH THE DATE OF TERMINATION AND THE NUMBER OF DAYS EXECUTIVE WAS EMPLOYED BY
THE COMPANY DURING SUCH FISCAL YEAR (AS DETERMINED BY THE COMPENSATION COMMITTEE
IN ITS SOLE DISCRETION), ON THE SAME DATE AS OTHER SENIOR EXECUTIVES RECEIVE
THEIR ANNUAL BONUSES UNDER THE MIP FOR THE FISCAL YEAR OF THE COMPANY THAT
INCLUDES THE DATE OF TERMINATION, PLUS

 

(C)           NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THE PLAN OR
THE APPLICABLE OPTION OR RESTRICTED STOCK AGREEMENT, 50% OF ANY REMAINING
UNVESTED PORTION OF THE OPTION AND THE RESTRICTED STOCK WILL VEST (AND, IN THE
CASE OF THE OPTION, BECOME EXERCISABLE) AS OF THE DATE OF TERMINATION, AND SUCH
OPTION AND RESTRICTED STOCK WILL OTHERWISE REMAIN SUBJECT TO THE TERMS AND
CONDITIONS OF THE PLAN AND THE APPLICABLE OPTION AND RESTRICTED STOCK AGREEMENT,
AS THE CASE MAY BE.

 


(II)           TERMINATION WITHOUT CAUSE OR FOR GOOD REASON OR NON-RENEWAL.  IF
THE COMPANY TERMINATES EXECUTIVE’S EMPLOYMENT WITHOUT CAUSE OR IF THE EXECUTIVE
TERMINATES EXECUTIVE’S EMPLOYMENT FOR GOOD REASON, OR IF THE COMPANY GIVES THE
NOTICE CONTEMPLATED BY 2(A) NOT TO EXTEND THE EMPLOYMENT PERIOD, IN EACH CASE,
DURING THE EMPLOYMENT PERIOD, THE COMPANY SHALL PAY (OR PROVIDE) TO EXECUTIVE:


 

(A)          THE ACCRUED OBLIGATIONS, ON THE TENTH DAY AFTER THE DATE OF
TERMINATION (OR, IF SUCH DAY IS NOT A BUSINESS DAY, THE NEXT BUSINESS DAY AFTER
SUCH DAY), PLUS

 

(B)           THE PRO-RATA BONUS ON THE SAME DATE AS OTHER SENIOR EXECUTIVES
RECEIVE THEIR ANNUAL BONUSES UNDER THE MIP FOR THE FISCAL YEAR OF THE COMPANY
THAT INCLUDES THE DATE OF TERMINATION, PLUS

 

(C)           BASE SALARY FOR THE PERIOD ENDING ON THE EARLIER OF (I) 12 MONTHS
AFTER THE DATE OF TERMINATION AND (II) THE DATE EXECUTIVE ACCEPTS NEW EMPLOYMENT
(OR CONSULTING ARRANGEMENT) WITH A BASE SALARY (OR CONSULTING FEE) EQUAL TO OR
GREATER THAN 80% OF BASE SALARY, WHICH SHALL BE PAYABLE IN INSTALLMENTS ON THE
COMPANY’S REGULAR PAYROLL DATES, PROVIDED THAT, IF SUCH TERMINATION OCCURS
WITHIN TWO YEARS FOLLOWING A CHANGE OF CONTROL (AS DEFINED IN THE PLAN),
EXECUTIVE SHALL INSTEAD RECEIVE A CASH PAYMENT EQUAL TO BASE SALARY IN A LUMP
SUM ON THE 30TH DAY AFTER THE DATE OF TERMINATION (OR, IF SUCH DAY IS NOT A
BUSINESS DAY, THE NEXT BUSINESS DAY AFTER SUCH DAY), PLUS

 

6

--------------------------------------------------------------------------------


 

(D)          NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THE PLAN OR
THE APPLICABLE OPTION OR RESTRICTED STOCK AGREEMENT, 50% OF ANY REMAINING
UNVESTED PORTION OF THE OPTION AND THE RESTRICTED STOCK WILL VEST (AND, IN THE
CASE OF THE OPTION, BECOME EXERCISABLE) AS OF THE DATE OF TERMINATION, AND SUCH
OPTION AND RESTRICTED STOCK WILL OTHERWISE REMAIN SUBJECT TO THE TERMS AND
CONDITIONS OF THE PLAN AND THE APPLICABLE OPTION AND RESTRICTED STOCK AGREEMENT,
AS THE CASE MAY BE, PLUS

 

(E)           CONTINUED WELFARE BENEFITS REFERRED TO IN SECTION 5 TO THE EXTENT
PERMITTED UNDER APPLICABLE LAW AND THE PLANS GOVERNING SUCH BENEFITS FOR THE
PERIOD ENDING ON THE EARLIER OF (I) 12 MONTHS AFTER THE DATE OF TERMINATION AND
(II) THE DATE EXECUTIVE ACCEPTS NEW EMPLOYMENT WITH A BASE SALARY EQUAL TO OR
GREATER THAN 80% OF BASE SALARY.

 


(III)          TERMINATION FOR CAUSE OR WITHOUT GOOD REASON.  IF THE COMPANY
TERMINATES EXECUTIVE’S EMPLOYMENT FOR CAUSE OR EXECUTIVE TERMINATES EXECUTIVE’S
EMPLOYMENT WITHOUT GOOD REASON, IN EACH CASE, DURING THE EMPLOYMENT PERIOD, THE
COMPANY SHALL PAY EXECUTIVE THE ACCRUED OBLIGATIONS ON THE TENTH DAY AFTER THE
DATE OF TERMINATION (OR, IF SUCH DAY IS NOT A BUSINESS DAY, THE NEXT BUSINESS
DAY AFTER SUCH DAY).


 


(IV)          RELEASE.  NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN
THIS AGREEMENT, AND EXCEPT IN THE CASE OF EXECUTIVE’S DEATH OR WITH RESPECT TO
PAYMENTS OF THE ACCRUED OBLIGATIONS, NO AMOUNTS SHALL BE PAYABLE (OR ANY
BENEFITS SHALL BE RECEIVED) PURSUANT TO THIS SECTION 7 UNLESS AND UNTIL
EXECUTIVE EXECUTES AND DELIVERS A GENERAL RELEASE OF ALL CLAIMS IN FORM AND
SUBSTANCE SATISFACTORY TO THE COMPANY, PROVIDED, HOWEVER, THAT SUCH RELEASE
SHALL NOT AFFECT THE COMPANY’S OBLIGATIONS UNDER SECTION 9.


 


(V)           EFFECT OF TERMINATION ON OTHER PLANS AND PROGRAMS.  IN THE EVENT
THAT EXECUTIVE’S EMPLOYMENT WITH THE COMPANY IS TERMINATED FOR ANY REASON,
EXECUTIVE SHALL BE ENTITLED TO RECEIVE ALL AMOUNTS PAYABLE AND BENEFITS ACCRUED
UNDER ANY OTHERWISE APPLICABLE PLAN, POLICY, PROGRAM OR PRACTICE OF THE COMPANY
IN WHICH EXECUTIVE WAS A PARTICIPANT DURING EXECUTIVE’S EMPLOYMENT WITH THE
COMPANY IN ACCORDANCE WITH THE TERMS THEREOF, PROVIDED THAT EXECUTIVE SHALL NOT
BE ENTITLED TO RECEIVE ANY PAYMENTS OR BENEFITS UNDER ANY SUCH PLAN, POLICY,
PROGRAM OR PRACTICE PROVIDING ANY BONUS, SEVERANCE OR INCENTIVE COMPENSATION AND
THE PROVISIONS OF THIS SECTION 7(F) SHALL SUPERSEDE THE PROVISIONS OF ANY SUCH
PLAN, POLICY, PROGRAM OR PRACTICE.


 


(G)           RESIGNATION UPON TERMINATION.  EFFECTIVE AS OF ANY DATE OF
TERMINATION OR OTHERWISE AS OF THE DATE OF EXECUTIVE’S TERMINATION OF EMPLOYMENT
WITH THE COMPANY, EXECUTIVE SHALL RESIGN, IN WRITING, FROM ALL DIRECTORSHIPS AND
POSITIONS THEN HELD BY EXECUTIVE WITH THE COMPANY AND ITS AFFILIATES UNLESS
OTHERWISE REQUESTED BY THE COMPANY.

 

7

--------------------------------------------------------------------------------


 


(H)           SUSPENSION; CESSATION OF PROFESSIONAL ACTIVITY.  NOTWITHSTANDING
ANYTHING TO THE CONTRARY CONTAINED IN THIS AGREEMENT, IF A DISCIPLINARY MATTER
ARISES INVOLVING EXECUTIVE, THE COMPANY MAY RELIEVE EXECUTIVE OF EXECUTIVE’S
DUTIES AND RESPONSIBILITIES DESCRIBED IN SECTION 2(B) AND REQUIRE EXECUTIVE TO
IMMEDIATELY CEASE ALL PROFESSIONAL ACTIVITY ON BEHALF OF THE COMPANY, PROVIDED
THAT EXECUTIVE SHALL CONTINUE TO RECEIVE THE COMPENSATION AND BENEFITS SPECIFIED
HEREIN.  UPON DELIVERY OF A NOTICE OF TERMINATION BY ANY PARTY THE COMPANY MAY
RELIEVE EXECUTIVE OF EXECUTIVE’S RESPONSIBILITIES DESCRIBED IN SECTION 2(B) AND
REQUIRE EXECUTIVE TO IMMEDIATELY CEASE ALL PROFESSIONAL ACTIVITY ON BEHALF OF
THE COMPANY.


 


8.             ENTIRE AGREEMENT.


 

This Agreement (and the other documents referred to herein) constitutes the
entire agreement among the Company and its Affiliates, on the one hand, and the
Executive, on the other hand, with respect to the subject matter hereof, and
supersedes all undertakings and agreements, whether oral or in writing,
previously entered into by the Company and its Affiliates, on the one hand, and
the Executive, on the other hand, with respect thereto. All prior correspondence
and proposals (including but not limited to summaries of proposed terms) and all
prior offer letters, promises, representations, understandings, arrangements and
agreements relating to such subject matter (including but not limited to those
made to or with Executive by any other person) are merged herein and superseded
hereby.

 


9.             INDEMNIFICATION.


 

The Company hereby agrees that it shall indemnify and hold harmless Executive
for claims and expenses to the fullest extent permitted by the Company’s
Certificate of Incorporation and its By-Laws.

 


10.           MISCELLANEOUS.


 


(A)           TAXES; SECTION 409A.  ALL AMOUNTS PAYABLE HEREUNDER SHALL BE
SUBJECT TO ANY AND ALL APPLICABLE TAXES, AS REQUIRED BY APPLICABLE FEDERAL,
STATE, LOCAL AND FOREIGN LAWS AND REGULATIONS.  IT IS INTENDED THAT THIS
AGREEMENT, AND THE RIGHTS AND OBLIGATIONS CREATED HEREUNDER SHALL COMPLY WITH
SECTION 409A OF THE INTERNAL REVENUE CODE OF 1986 (AS AMENDED, THE “CODE”) AND
THE REGULATIONS PROMULGATED THEREUNDER SO AS NOT TO SUBJECT THE EXECUTIVE TO THE
PAYMENT OF INTEREST OR ANY ADDITIONAL TAX UNDER SECTION 409A OF THE CODE.  IN
FURTHERANCE THEREOF, IF PAYMENT OF ANY AMOUNT HEREUNDER THAT IS SUBJECT TO
SECTION 409A OF THE CODE AT THE TIME SPECIFIED IN THIS AGREEMENT WOULD SUBJECT
SUCH AMOUNT TO ANY ADDITIONAL TAX UNDER SECTION 409A OF THE CODE, THE PAYMENT OF
SUCH AMOUNT SHALL BE POSTPONED TO THE EARLIEST COMMENCEMENT DATE ON WHICH THE
PAYMENT OF SUCH AMOUNT COULD BE PAID WITHOUT INCURRING SUCH ADDITIONAL TAX.  IF
THE IMMEDIATELY PRECEDING SENTENCE REQUIRES A DEFERRAL OF ANY AMOUNT, ANY
PAYMENTS SO DEFERRED SHALL ACCUMULATE AND ACCRUE INTEREST, COMPOUNDED ANNUALLY,
AT THE APPLICABLE FEDERAL SHORT-

 

8

--------------------------------------------------------------------------------


 


TERM RATE SPECIFIED UNDER SECTION 1274(D) OF THE CODE FROM THE DATE SUCH
PAYMENTS WOULD OTHERWISE HAVE BEEN MADE.  IN ADDITION, TO THE EXTENT THAT ANY
REGULATIONS OR OTHER GUIDANCE ISSUED UNDER SECTION 409A OF THE CODE (AFTER
APPLICATION OF THE PRECEDING SENTENCES OF THIS SECTION 10(A) AFTER THE DATE
HEREOF WOULD RESULT IN EXECUTIVE BEING SUBJECT TO THE PAYMENT OF INTEREST OR ANY
ADDITIONAL TAX UNDER SECTION 409A OF THE CODE, THE PARTIES HERETO AGREE, TO THE
EXTENT REASONABLY POSSIBLE, TO AMEND THIS AGREEMENT IN ORDER TO AVOID THE
IMPOSITION OF ANY SUCH INTEREST OR ADDITIONAL TAX UNDER SECTION 409A OF THE
CODE, WHICH SUCH AMENDMENT SHALL HAVE THE MINIMUM ECONOMIC EFFECT NECESSARY AND
BE REASONABLY DETERMINED IN GOOD FAITH BY THE COMPANY AND EXECUTIVE, PROVIDED
THAT IT DOES NOT MATERIALLY INCREASE THE OBLIGATION OF THE COMPANY HEREUNDER.


 


(B)           RETURN OF DOCUMENTS.  IN THE EVENT OF THE TERMINATION OF
EXECUTIVE’S EMPLOYMENT, EXECUTIVE SHALL DELIVER TO THE COMPANY (I) ALL PROPERTY
OF EACH OF THE COMPANY AND ITS AFFILIATES THEN IN EXECUTIVE’S POSSESSION, AND
(II) ALL DOCUMENTS AND DATA OF ANY NATURE AND IN WHATEVER MEDIUM OF EACH OF THE
COMPANY AND ITS AFFILIATES, AND EXECUTIVE SHALL NOT TAKE WITH EXECUTIVE ANY SUCH
PROPERTY, DOCUMENTS OR DATA OR ANY REPRODUCTION THEREOF, OR ANY DOCUMENTS
CONTAINING OR PERTAINING TO ANY CONFIDENTIAL INFORMATION (AS DEFINED IN THE
CONFIDENTIALITY AGREEMENT).


 


(C)           BINDING EFFECT; ASSIGNMENT.  THIS AGREEMENT SHALL BE BINDING ON
AND INURE TO THE BENEFIT OF THE COMPANY AND ITS RESPECTIVE SUCCESSORS AND
PERMITTED ASSIGNS.  THIS AGREEMENT SHALL ALSO BE BINDING ON AND INURE TO THE
BENEFIT OF EXECUTIVE AND EXECUTIVE’S HEIRS, EXECUTORS, ADMINISTRATORS AND LEGAL
REPRESENTATIVES.  THIS AGREEMENT SHALL NOT BE ASSIGNABLE BY ANY PARTY HERETO
WITHOUT THE PRIOR WRITTEN CONSENT OF THE OTHER PARTIES HERETO, EXCEPT AS
PROVIDED PURSUANT TO THIS SECTION 10(C).  THE COMPANY MAY EFFECT SUCH AN
ASSIGNMENT WITHOUT PRIOR WRITTEN APPROVAL OF EXECUTIVE (I) UPON THE TRANSFER OF
ALL OR SUBSTANTIALLY ALL OF ITS BUSINESS AND/OR ASSETS (BY WHATEVER MEANS),
(II) TO ANY AFFILIATE OF THE COMPANY, AND (III) IN THE EVENT OF ANY MERGER,
CONSOLIDATION, AMALGAMATION, OR OTHER TRANSACTION TO WHICH THE COMPANY IS A
PARTY.


 


(D)           GOVERNING LAW; WAIVER OF JURY TRIAL.


 


(I)            GOVERNING LAW; CONSENT TO JURISDICTION.  THIS AGREEMENT SHALL BE
GOVERNED IN ALL RESPECTS, INCLUDING AS TO INTERPRETATION, SUBSTANTIVE EFFECT AND
ENFORCEABILITY, BY THE INTERNAL LAWS OF THE STATE OF ILLINOIS, WITHOUT REGARD TO
CONFLICTS OF LAWS PROVISIONS THEREOF THAT WOULD REQUIRE APPLICATION TO THE LAWS
OF ANOTHER JURISDICTION OTHER THAN THOSE THAT MANDATORILY APPLY.  EACH PARTY
HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF THE COURTS OF THE STATE OF
ILLINOIS LOCATED IN THE COUNTY OF DUPAGE SOLELY IN RESPECT OF THE INTERPRETATION
AND ENFORCEMENT OF THE PROVISIONS OF THIS AGREEMENT AND IN RESPECT OF THE
TRANSACTIONS CONTEMPLATED HEREBY.  EACH PARTY HEREBY WAIVES AND AGREES NOT TO
ASSERT, AS A DEFENSE IN ANY ACTION, SUIT OR PROCEEDING FOR THE INTERPRETATION
AND ENFORCEMENT HEREOF, OR IN RESPECT OF ANY SUCH TRANSACTION, THAT SUCH ACTION,
SUIT OR PROCEEDING MAY NOT BE BROUGHT OR IS NOT MAINTAINABLE IN SUCH COURTS OR
THAT THE VENUE THEREOF MAY NOT BE APPROPRIATE OR THAT THIS AGREEMENT MAY NOT BE
ENFORCED IN OR BY SUCH

 

9

--------------------------------------------------------------------------------


 


COURTS.  EACH PARTY HEREBY CONSENTS TO AND GRANTS ANY SUCH COURT JURISDICTION
OVER THE PERSON OF SUCH PARTIES AND OVER THE SUBJECT MATTER OF ANY SUCH DISPUTE
AND AGREE THAT THE MAILING OF PROCESS OR OTHER PAPERS IN CONNECTION WITH ANY
SUCH ACTION OR PROCEEDING IN THE MANNER PROVIDED IN SECTION 10(G) OR IN SUCH
OTHER MANNER AS MAY BE PERMITTED BY LAW, SHALL BE VALID AND SUFFICIENT SERVICE
THEREOF.


 


(II)           WAIVER OF JURY TRIAL.  EACH PARTY ACKNOWLEDGES AND AGREES THAT
ANY CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE EACH PARTY HEREBY IRREVOCABLY
AND UNCONDITIONALLY WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN
RESPECT OR ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO
THIS AGREEMENT, OR THE BREACH, TERMINATION OR VALIDITY OF THIS AGREEMENT, OR THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.  EACH PARTY CERTIFIES AND
ACKNOWLEDGES THAT (I) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY
HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, (II) EACH SUCH PARTY
UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (III) EACH SUCH
PARTY MAKES THIS WAIVER VOLUNTARILY, AND (IV) EACH SUCH PARTY HAS BEEN INDUCED
TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 10(D)(II).


 


(E)           AMENDMENTS; WAIVER.   NO PROVISION OF THIS AGREEMENT MAY BE
MODIFIED, WAIVED OR DISCHARGED UNLESS SUCH MODIFICATION, WAIVER OR DISCHARGE IS
APPROVED BY THE BOARD OR A PERSON AUTHORIZED THEREBY AND IS AGREED TO IN WRITING
BY EXECUTIVE AND, IN THE CASE OF ANY SUCH MODIFICATION, WAIVER OR DISCHARGE
AFFECTING THE RIGHTS OR OBLIGATIONS OF THE COMPANY, IS APPROVED BY THE BOARD OR
A PERSON AUTHORIZED THEREBY.  NO WAIVER BY ANY PARTY HERETO AT ANY TIME OF ANY
BREACH BY ANY OTHER PARTY HERETO OF, OR COMPLIANCE WITH, ANY CONDITION OR
PROVISION OF THIS AGREEMENT TO BE PERFORMED BY SUCH OTHER PARTY SHALL HE DEEMED
A WAIVER OF SIMILAR OR DISSIMILAR PROVISIONS OR CONDITIONS AT THE SAME OR AT ANY
PRIOR OR SUBSEQUENT TIME.  NO WAIVER OF ANY PROVISION OF THIS AGREEMENT SHALL BE
IMPLIED FROM ANY COURSE OF DEALING BETWEEN OR AMONG THE PARTIES HERETO OR FROM
ANY FAILURE BY ANY PARTY HERETO TO ASSERT ITS RIGHTS HEREUNDER ON ANY OCCASION
OR SERIES OF OCCASIONS.


 


(F)            SEVERABILITY.  IN THE EVENT THAT ANY ONE OR MORE OF THE
PROVISIONS OF THIS AGREEMENT SHALL BE OR BECOME INVALID, ILLEGAL OR
UNENFORCEABLE IN ANY RESPECT, THE VALIDITY, LEGALITY AND ENFORCEABILITY OF THE
REMAINING PROVISIONS CONTAINED HEREIN SHALL NOT BE AFFECTED THEREBY.


 


(G)           NOTICES.  ANY NOTICE OR OTHER COMMUNICATION REQUIRED OR PERMITTED
TO BE DELIVERED UNDER THIS AGREEMENT SHALL BE (I) IN WRITING, (II) DELIVERED
PERSONALLY, BY COURIER SERVICE OR BY CERTIFIED OR REGISTERED MAIL, FIRST CLASS
POSTAGE PREPAID AND RETURN RECEIPT REQUESTED, (III) DEEMED TO HAVE BEEN RECEIVED
ON THE DATE OF DELIVERY OR, IF SO MAILED, ON THE THIRD BUSINESS DAY AFTER THE
MAILING THEREOF, AND (IV) ADDRESSED AS FOLLOWS (OR TO SUCH OTHER ADDRESS AS THE
PARTY ENTITLED TO NOTICE SHALL HEREAFTER DESIGNATE IN WRITING TO THE OTHER PARTY
IN ACCORDANCE WITH THE TERMS HEREOF):

 

10

--------------------------------------------------------------------------------


 

(A)          IF TO THE COMPANY, TO IT AT:

 

SIRVA, Inc.
700 Oakmont Lane
Westmont, IL 60559
Tel:  (630) 468-4743
Fax: (630) 570-3390
Attention: General Counsel

 

(B)           IF TO EXECUTIVE, TO HIM AT EXECUTIVE’S RESIDENTIAL ADDRESS AS
CURRENTLY ON FILE WITH THE COMPANY.

 


(H)           SURVIVAL.  THE COMPANY AND EXECUTIVE HEREBY AGREE THAT CERTAIN
PROVISIONS OF THIS AGREEMENT, INCLUDING, BUT NOT LIMITED TO, SECTIONS 9 AND 10,
SHALL SURVIVE THE EXPIRATION OF THE EMPLOYMENT PERIOD IN ACCORDANCE WITH THEIR
TERMS.


 


(I)            CONDITIONS PRECEDENT.  NOTWITHSTANDING ANYTHING TO THE CONTRARY
CONTAINED IN THIS AGREEMENT, THIS AGREEMENT WILL NOT BECOME EFFECTIVE UNLESS AND
UNTIL THE COMPANY CONDUCTS AND EXECUTIVE COMPLETES TO COMPANY’S SATISFACTION,
THE COMPANY’S STANDARD AND CUSTOMARY DRUG SCREEN TESTS AND BACKGROUND CHECKS.
ONCE EXECUTIVE COMPLETES AND PASSES THE DRUG SCREEN TESTS AND BACKGROUND CHECKS,
THE COMMENCEMENT DATE OF THE AGREEMENT SHALL REMAIN THE EFFECTIVE DATE FIRST
STATED ABOVE.


 


(J)            FURTHER ASSURANCES.  EACH PARTY HERETO AGREES WITH THE OTHER
PARTY HERETO THAT IT WILL COOPERATE WITH SUCH OTHER PARTY AND WILL EXECUTE AND
DELIVER, OR CAUSE TO BE EXECUTED AND DELIVERED, ALL SUCH OTHER INSTRUMENTS AND
DOCUMENTS, AND WILL TAKE SUCH OTHER ACTIONS, AS SUCH OTHER PARTIES MAY
REASONABLY REQUEST FROM TIME TO TIME TO EFFECTUATE THE PROVISIONS AND PURPOSE OF
THIS AGREEMENT.


 


(K)           COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN COUNTERPARTS,
EACH OF WHICH SHALL BE DEEMED AN ORIGINAL AND ALL OF WHICH TOGETHER SHALL
CONSTITUTE ONE AND THE SAME INSTRUMENT.  THE PARTIES HERETO AGREE TO ACCEPT A
SIGNED FACSIMILE COPY OF THIS AGREEMENT AS A FULLY BINDING ORIGINAL.


 


(L)            HEADINGS.  THE SECTION AND OTHER HEADINGS CONTAINED IN THIS
AGREEMENT ARE FOR THE CONVENIENCE OF THE PARTIES ONLY AND ARE NOT INTENDED TO BE
A PART HEREOF OR TO AFFECT THE MEANING OR INTERPRETATION HEREOF.


 

— Signature page follows —

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has duly executed this Agreement by their
authorized representatives, and Executive has hereunto set his hand, in each
case effective as of the date first above written.

 

 

 

SIRVA INC.

 

 

 

 

 

By:

/s/ Todd Schorr

 

 

 

Name: Todd Schorr

 

 

Title: Senior Vice President Human Resources

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

/s/ J. Michael Kirksey

 

 

 

J. Michael Kirksey

 

12

--------------------------------------------------------------------------------